Citation Nr: 1223570	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-19 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability, identified as scoliosis.

2.  Entitlement to service connection for a bilateral hand disability, claimed as residuals of a frostbite injury.

3.  Entitlement to service connection for a jaw disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty in the US Navy from August 2002 to July 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issue of entitlement to service connection for a jaw disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in her favor, the Veteran has a low back disability from injury sustained during her military service.  

2.  The competent and credible evidence fails to establish that the Veteran has a diagnosis of a chronic bilateral hands disability, including as due to an in-service frostbite injury.  


CONCLUSIONS OF LAW

1.  The Veteran's low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  A chronic bilateral hands disability is not a result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As the Board's decision to grant the Veteran's claim of entitlement to service connection for a low back disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Before addressing the merits of the bilateral hands disability decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  
VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in December 2006 of the criteria for establishing direct service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in March 2007.  The RO's notice was in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment and personnel records have been obtained and considered.  The Veteran also submitted additional copies of her service treatment records and written statements in support of her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the claims file shows that VA has conducted reasonable efforts to assist her in obtaining the evidence necessary to substantiate her claim during the course of this appeal.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was also afforded VA examinations in January 2007 and October 2009 for the purpose of determining whether or not she suffers from a chronic bilateral hands disability, especially as might be due to residuals of claimed in-service frostbite.  As will be discussed below, these VA Compensation and Pension (C&P) examiners both found she did not meet the criteria for diagnosing a chronic bilateral hands disability; instead assessing normal hands on examination in January 2007 and a "resolved" bilateral hand frostbite in October 2009.  The Board finds that these examinations were more than adequate in that they were based on a review of the entire claims file, consideration of the lay statements of record, and clinical examinations/testing.  Moreover, without meeting the preliminary element of service connection for a current disability, there was no basis or need for the examiners to also comment on the etiology of a non-existent chronic bilateral hands disability.  Consequently, there is no reasonable possibility of substantiating her claim of residuals of a frostbite injury that affected her hands.  

Moreover, neither the Veteran nor her representative is competent to assert that she has a chronic bilateral hands disability, especially as due to claimed in-service frostbite residuals.  This is not the type of condition that is readily amenable to lay diagnosis or comment on etiology, in contrast with other conditions within the realm of lay observation and experience (e.g., a separated shoulder or broken arm, varicose veins, tinnitus (ringing in the ears), or pes planus (flat feet), etc.).  See Colantonio v. Shinseki, No. 2009-7067 (Fed. Cir. Jun. 1, 2010), citing Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with her service).  Consequently, there is no reasonable possibility of substantiating that her claimed bilateral hands disability was caused by an in-service frostbite injury.  As such, another VA C&P examination and medical nexus opinion is not warranted.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Low Back Disability

The Veteran contends that she has a low back disability, which started with moving boxes on the flight deck aboard the USS Eisenhower.  Also, she asserts that since that injury, she has had symptoms of low back pain, cracking, stiffness and pinching, and sometimes feels her bones rubbing together.  For the reasons set forth below, the Board finds that the evidence supports her claim.

Importantly, a review of her service treatment records shows several indications of in-service incurrence of a low back disability, coincident with the circumstances of her service.  Her enlistment examination was unremarkable for indication of any pre-existing low back disability; she denied any recurrent back pain or any back problem at that time; and the examiner found her spine was normal.  A July 2004 service treatment record corroborates her assertion that she began to complain of low back pain following injury to her back from lifting/carrying boxes on board a ship.  Subsequently, she received physical therapy treatment for complaints of low back pain in June 2005, November 2005 and April 2006, and was repeatedly observed to have "mild scoliosis."  Notably, in June 2006, she completed a back injury management class.  At her July 2006 separation examination, she reported that she had recurrent back pain and scoliosis, and went to physical therapy.  The separation examiner objectively noted the Veteran's reported scoliosis was not documented on the entrance examination, but did not provide an independent assessment of whether she had scoliosis at that time.  

The Board emphasizes the Veteran presently has a chronic low back disability, identified recently as scoliosis, which is the same condition she had during service.  In that regard, the October 2009 VA examiner diagnosed mild lumbar spine postural scoliosis.  The examiner remarked, "[i]n reference to her lumbar spine, she does have a chronic residual disability with recurrent low back pain."  Also, the January 2007 VA examiner diagnosed low back strain.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Consequently, the determinative issue is whether this current low back disability is attributable to her military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  The Board acknowledges that the October 2009 VA examination report provided a medical opinion discounting the notion that her current low back disability is causally related to service.  In this regard, the October 2009 VA examiner opined that the low back disability is "less likely than not related to her active duty service."  The examiner reasoned that the Veteran only saw physicians one time about back pain in the military and was diagnosed with a probable strain.  The examiner stated, "...it appears that the low back pain was a one-time episode in the service and that there were not recurrent issues or visits to physicians that would suggest a chronic condition while in the service."

Importantly, though, the Board also finds that the October 2009 VA examiner's opinion rested on inadequate review of the record and incorrect factual premises.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In particular, the examiner relied on the premise that the Veteran sought treatment for her low back condition only one time while in service.  This premise is factually incorrect because, as detailed above, there were several instances during service when the Veteran sought treatment for low back pain and was diagnosed with scoliosis.  Despite the examiner's statement that he thoroughly reviewed the claims file, it appears that the review was insufficient for providing a medical nexus opinion.  Id.

There is also no indication that the October 2009 examiner's opinion adequately considered the Veteran's competent lay statements of a chronic low back disability since active duty service, to include the likelihood that these complaints represented an underlying symptom of her presently diagnosed scoliosis.  Id.  Indeed, the examiner indicated that the Veteran had a lack of "continuity of care post-military discharge where she has been treated for recurrent chronic low back pain."  (Italics added.)  However, VA regulations only require that the Veteran show a continuity of symptomatology, not of treatment, as an alternative means of establishing service-connection under 38 C.F.R. § 3.303(b).

In view of the circumstances, the Board resolves all reasonable doubt in favor of the Veteran and finds that the evidence is, at a minimum, at least in equipoise.  In this regard, the Board points out that the record suggests continuity of low back disability symptomatology since active duty service.  Here, the Veteran is competent to report symptoms of persistent symptoms since service of low back pain, stiffness, pinching, etc.  This is because such symptoms require only personal knowledge as they come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Board also finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Indeed, she complained of a history of recurrent low back pain and scoliosis at her July 2006 separation examination, and was discharged later that month.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Just a few months afterwards, in November 2006, she filed a claim for VA compensation benefits for low back problems and asserted they began in July 2004, when her service treatment records document an in-service low back injury.  But see Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Especially in the absence of any contravening evidence, the Board also finds the Veteran has credibly testified to continuity of low back disability symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  These competent and credible lay statements are highly probative evidence of continuity of symptomatology of a chronic low back disability.  

The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for a low back disability.

B.  Chronic Bilateral Hands Disability, including as Residuals of a Frostbite Injury

The Veteran asserts that she is entitled to service connection for a bilateral hands disability, which she attributes to an in-service frostbite residual while standing on watch duty aboard the USS Eisenhower, for an unusually long, 6-hour period.  She contends that since then, she has suffered pain, stiffness of her fingers, and locking of her right middle finger.  

At the outset, the Board acknowledges there is some probative evidence that the Veteran sustained an in-service frostbite injury.  A December 2004 service treatment record records her complaint of bilateral painful cold hands, difficulty moving her hands and a burning sensation, due to completing morning duties involving standing as a Port-quarter lookout.  She was diagnosed with chill burns.  

Nonetheless, the remaining service treatment records are unremarkable for any documented complaints, treatment or diagnosis of any chronic bilateral hands disability or other symptoms of a frostbite injury.  For instance, the July 2006 separation examination report was silent for any chronic bilateral hands disability; and the Veteran denied "numbness or tingling" and denied "impaired use of arms, legs, hands, [and] feet."  

More importantly, though, the probative evidence is against the possibility that she developed a chronic bilateral hands disability, even acknowledging the possibility of an in-service frostbite injury.  Fundamental to the claim is that the Veteran first has to establish she has a chronic disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  

At the January 2007 VA examination, the Veteran reported a history of hand pain since the December 2004 cold weather injury during service.  She has reported her resulting problems are limited to her hands, namely stiffness during cold weather that limits 50 percent of her hand function.  The alleviating factors are heat and wearing gloves.  Notably, the examination occurred during a winter month, so presumably during a period when she would have had flare-ups of her chronic cold weather injury.  However, on physical evaluation of the hands, the examiner noted that inspection does not reveal any edema, erythema or deformity of the hands bilaterally.  The examiner also found that the hands showed normal peripheral pulses; no joints ankylosis; she can move all fingers within normal range of motion; 5/5 strength bilaterally; she is able to pull, push, write, twist without any abnormality; there is no coldness or tenderness of her hands.  The examiner diagnosed "normal hands on examination."  

At another VA examination in October 2009, physical evaluation found that in her hands there was no Reynaud's phenomenon present on exam; no digital pinch or ulceration and no color changes whatsoever; no limitation of motion of her thumbs and fingers, without significant pain; normal dexterity and strength; and no bony hypertrophy or other bony abnormalities appreciated.  The examiner provided a diagnosis of "bilateral hands frostbite-resolved."  The October 2009 VA examiner proceeded to provide an opinion against the claim.  The examiner stated, "I do not believe she has residual chronic disability in reference to the cold injury she sustained to the bilateral hands in the service."  The examiner reasoned that review of her records revealed a "a very mild cold injury, which typically would not result in cold residual disability."  The examiner added that he did not find such a chronic residual disability on exam that day.  

Here, the claims file does not contain any medical record that would establish a chronic bilateral hands disability.  Absent such evidence, service connection is not possible because there is no present condition to attribute to her military service.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  So, the overall medical evidence weights against the possibility that she presently has, or has ever had, a chronic bilateral hands disability, including as due to an in-service frostbite injury.  The VA examiners' medical findings of record establish this fact.

The Veteran lacks the competence to diagnose a chronic bilateral hands disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159(a)(2).  Assessment of any chronic bilateral hands disability requires specialized medical expertise, not lay observation.  A chronic bilateral hands disability is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  This requires medical expertise that the Veteran fails to possess, so that the Veteran is not competent in that regard.  

Since the Board does not find the Veteran's lay statements to be competent to establish the missing elements of her claim, including establishing that she has a chronic bilateral hands disability, there is no need to also consider the credibility of her lay statements, even though this, too, affects their ultimate probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Notwithstanding the foregoing, the Board also finds that any assertion made as to the existence of a chronic bilateral hands disability since in-service frostbite to be incredible.  First, the evidence of record shows a lack of contemporaneous medical evidence during service that showed any complaints or treatment for any chronic bilateral hands disability following the December 2004 frostbite injury, but during this same period, she sought in-service treatment for several other disabilities (jaw, back, migraines).  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Second, her statements are inconsistent.  She has asserted pain and stiffness in her hands since the frostbite injury, but at her July 2006 separation examination, she denied "numbness or tingling" and "impaired use of arms, legs, hands, [and] feet."  

Moreover, the Board finds that the medical evidence that she does not have a chronic disability probatively outweighs her unsubstantiated lay testimony to the contrary.

Because there is no competent and credible evidence of a chronic bilateral hands disability, there is no possible means of attributing this non-existent condition to her military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a chronic bilateral hands disability, including as due to a frostbite injury.  There is no doubt to be otherwise resolved.  As such, the claim is denied.

ORDER

Service connection for a low back disability, identified as scoliosis, is granted.

The claim for service connection for a chronic bilateral hands disability, including as residuals of a frostbite injury, is denied.


REMAND

VA Examination and Medical Opinion for Jaw Disability

The Veteran should be afforded another VA examination and medical opinion to determine the etiology of her claimed jaw disability.  She contends that following an in-service tooth extraction, she has had continuous jaw problems involving pain, tingling, stiffness of the jaw along the crease of the mandible, popping and clicking.  

Here, the November 2009 VA examiner assessed her claimed condition as a "very minimal temporomandibular joint (TMJ) problem, secondary to third molar removal approximately 2 years ago."  Thus, the examiner appears to find an unspecified (albeit, slight) chronic jaw disability, but indicates that its onset was in 2007, so, post-service.  

However, the Board's review of the Veteran's dental service treatment records shows that she actually had documented wisdom teeth extraction (teeth #s 17 and 32) in November 2003.  Following this, there are also multiple complaints of lower right and left jaw pain following this in-service teeth extraction, such as in November to December 2003 and June to August 2005.  At the service separation examination in July 2006, she reported that she still had problems with the wisdom teeth extraction.  The separation examiner objectively only noted that her wisdom teeth were removed, but was silent concerning any resulting jaw problems, let alone a chronic jaw disability.  

Therefore, the November 2009 VA examiner did not sufficiently review the Veteran's pertinent service treatment records in providing medical comment on the claimed disability.  Moreover, the examiner did not specify the nature of the "very minimal TMJ problem."  The Board concludes this VA examination and opinion is inadequate in critical respects.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Nieves- Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.

The Board finds it necessary to remand this claim so the Veteran can undergo a VA compensation examination to obtain a VA medical nexus opinion concerning whether the claimed jaw disability is attributable to her active duty military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
On remand, the examiner should address the Veteran's lay statements of continuity of symptomatology of pain, tingling, stiffness, popping and clicking.  The Veteran is competent as a layperson to offer her account of a long history of jaw problems following documented in-service wisdom teeth extraction.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) in order to determine the nature and etiology of her claimed jaw disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should respond to the following:

a) Please identify any currently diagnosed disorders of, or relating to, a jaw disability.

b) For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?

For purposes of the examination and opinion, the examiner must consider that the Veteran has asserted post-service continuity of symptoms (e.g., pain, tingling, stiffness, popping and clicking).

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Then readjudicate the remaining claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send her a Supplemental SOC (SSOC) and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


